                                                    Clear Form
DOCUMENTS UNDER SEAL                                                     TOTAL TIME (m ins): 8 Minutes
M AGISTRATE JUDGE                        DEPUTY CLERK                            REPORTER/FTR
M INUTE ORDER                            Denisa Matamoros                        2:38-2:46
MAGISTRATE JUDGE                         DATE                                    NEW CASE          CASE NUMBER
Susan van Keulen                         10/15/18                                                  18-cr-00506-BLF
                                                      APPEARANCES
DEFENDANT                                AGE        CUST  P/NP   ATTORNEY FOR DEFENDANT                 PD.     RET.
Kristopher Purcell                                  Yes     P       Edward Ajlouny                      APPT.
U.S. ATTORNEY                            INTERPRETER                            FIN. AFFT             COUNSEL APPT'D
Katherine Griffin                        Not Requested                          SUBMITTED

PROBATION OFFICER           PRETRIAL SERVICES OFFICER                DEF ELIGIBLE FOR           PARTIAL PAYMENT
                            Allen Lew                                APPT'D COUNSEL             OF CJA FEES
                                      PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR            PRELIM HRG       MOTION           JUGM'T & SENTG                          STATUS
      6 Minutes                                                                                            TRIAL SET
       I.D. COUNSEL              ARRAIGNMENT              BOND HEARING           IA REV PROB. or           OTHER
                               (2) Minutes                                       or S/R
       DETENTION HRG             ID / REMOV HRG           CHANGE PLEA            PROB. REVOC.              ATTY APPT
                                                                                                           HEARING
                                                    INITIAL APPEARANCE
        ADVISED                ADVISED                    NAME AS CHARGED            TRUE NAME:
        OF RIGHTS              OF CHARGES                 IS TRUE NAME
                                                       ARRAIGNM ENT
       ARRAIGNED ON              ARRAIGNED ON                READING W AIVED            W AIVER OF INDICTMENT FILED
       INFORMATION               INDICTMENT                  SUBSTANCE
                                                        RELEASE
      RELEASED            ISSUED                    AMT OF SECURITY         SPECIAL NOTES             PASSPORT
      ON O/R              APPEARANCE BOND           $                                                 SURRENDERED
                                                                                                      DATE:
PROPERTY TO BE POSTED                         CORPORATE SECURITY                       REAL PROPERTY:
    CASH    $


      MOTION           PRETRIAL Full         DETAINED            RELEASED      DETENTION HEARING            REMANDED
      FOR              SERVICES Bail                                           AND FORMAL FINDINGS          TO CUSTODY
      DETENTION        REPORT   Report                                         W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                            PLEA
    CONSENT                    NOT GUILTY                  GUILTY                    GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                CHANGE OF PLEA              PLEA AGREEMENT            OTHER:
    REPORT ORDERED                                         FILED
                                                       CONTINUANCE
TO:                             ATTY APPT                 BOND                  STATUS RE:
10/22/18                        HEARING                   HEARING               CONSENT                  TRIAL SET

AT:                             SUBMIT FINAN.              PRELIMINARY          CHANGE OF                STATUS
                                AFFIDAVIT                  HEARING              PLEA
1:30 PM                                                    _____________
BEFORE HON.                     DETENTION                  ARRAIGNMENT           MOTIONS                 JUDGMENT &
                                HEARING                                                                  SENTENCING
Virginia K. DeMarchi
       TIME W AIVED             TIME EXCLUDABLE            IDENTITY /           PRETRIAL                 PROB/SUP REV.
                                UNDER 18 § USC             REMOVAL              CONFERENCE               HEARING
                                3161                       HEARING
                                               ADDITIONAL PROCEEDINGS
The court grants the government's request to unseal Indictment. Presumption case. The government's motion for detention on
the basis that defendant poses a flight risk and danger to the community.

                                                                                       DOCUMENT NUMBER:
